DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20, no antecedent basis for the raised central stem.  Claim 27 is redundant and does not further limit the base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 4-7, 9-11, 13, 14, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nesbitt (2004/0048689).  Claims 1 and 4, Nesbitt discloses a golf ball comprising an inner core comprising 100% of a light weight material (foam) and a cover with dimples (fig 1) [0045].  Nesbitt discloses the core is foamed and has a minimum density of 0.02 [0052,0078].  Claim 5, the foamed core material inherently includes at 99 weight% air. Claim 6, the foam is thermally resistant.  Claim 7, the golf ball includes two interior cover layers comprising an ionomer [0168].  Claim 9, the interior cover layers have a thickness from 0.001 to 0.1 inch [0173].  Claim 10, the outer cover is made from thermoplastic polyurethane [0199].  Claim 11, the outer cover has a thickness from 0.001 to 0.10 inch [0199].  Claim 13, the dimples include a recessed portion and land portion (dimple perimeter).  Claim 14, Nesbitt discloses a golf ball comprising an inner core comprising 100% of a light weight material (foam) and cover with dimples (fig 1) [0045]. Nesbitt discloses the core is foamed and has a minimum density of 0.02 [0052,0078].  The cover is applied using injection molding [0224]. The cover inherently cools and the ball is ejected.  Claim 19, the outer cover is made from thermoplastic polyurethane [0199].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt (2004/0048689) in view of Pocklington (5,536,013) and Sullivan (7,867,109). Claims 20-21, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One of ordinary skill in the art would modify the dimple structure for the desired flight performance.  

Allowable Subject Matter
Claims 2 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
2/9/2022 have been fully considered but they are not persuasive. Applicant argues the subject matter in claim 2 was not rejected in the final office action.  However, in response to the 112 rejection regarding the units of the density applicant has amended the subject matter in claim 2. The ultralight material or foam as shown above with a density from 0.01 to 0.9 g/cc is disclosed in Nesbitt. Note, applicant previously claimed a density from 0.01 to 0.9 g/l, which fell outside the range disclosed by Nesbitt.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        
February 16, 2022